Citation Nr: 0104229	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  97-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for L5-S1 
spondylolisthesis, status post lumbar decompression.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, in which the RO denied entitlement 
to service connection for L5-S1 spondylolisthesis, status 
post lumbar decompression.  The Board issued a decision 
denying the claim in July 1999.  The Court of Appeals for 
Veterans Claims (Court) issued an Order vacating the Board 
decision and remanding the case in January 2000 for 
additional medical development.  The case has been returned 
to the Board.


FINDINGS OF FACT

1.  The veteran's L5-S1 spondylolisthesis, status post lumbar 
decompression, is a developmental disease.

2.  The veteran's L5-S1 spondylolisthesis, status post lumbar 
decompression, permanently increased in severity during 
active service as demonstrated by the symptomatic nature of 
the condition in service and shortly after service.  


CONCLUSION OF LAW

L5-S1 spondylolisthesis, status post lumbar decompression, 
was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1113, 1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§  
3.303, 3.304, 3.306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection is warranted for 
her back condition, diagnosed as L5-S1 spondylolisthesis, 
status post lumbar decompression, as this condition first 
manifested in service.  In such cases, VA has a duty to 
assist the veteran in developing facts which are pertinent to 
that claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
present case, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  That evidence includes the 
veteran's service medical records, records of treatment 
following service, a report of VA examination, and testimony, 
statements and argument made by and on the veteran's behalf.  
A written medical (VHA) opinion and a supplemental opinion 
were obtained by the Board, and the veteran has submitted a 
medical opinion.  The Board is unaware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases such as arthritis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b). Regulations also provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active duty service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2000).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2000).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

The veteran alleges that she injured her back during basic 
training.  She has theorized that rigorous physical activity 
associated with that training led to documented foot swelling 
and pain and ultimately to a condition of the lumbar spine.  
She contends that the spine problem, in turn, was exacerbated 
by her subsequent duties in the Navy.  The decision vacated 
by the Court was in large part based on the lack of medical 
records showing manifestations of the alleged disability in 
or shortly after service, in addition to a lack of supporting 
probative medical evidence.  Subsequent to the Board 
decision, however, the veteran submitted medical evidence 
which VA had been unsuccessful in obtaining.  This evidence 
generated in turn supportive medical opinion evidence from 
both a VA physician and a private chiropractor.  These both 
support the theory that the veteran's back condition is a 
developmental disease, and that the symptoms of the disease 
were first manifested in and made worse by service.  The 
Board is persuaded that this supports the theory that the 
present condition, status post lumbar decompression L5-S1 
spondylolisthesis, is essentially a developmental disease 
which underwent a permanent worsening in service.  Thus, the 
Board agrees that service connection is warranted.

Service medical records do not show treatment for or findings 
relevant to a back problem.  Following her separation from 
active duty, however, the veteran still obtained medical 
treatment from the Navy as a dependent spouse of an active 
duty service member.  As a dependent spouse, the veteran was 
treated for back pain in May and June 1990 at the 
Jacksonville Naval Hospital.  The veteran reported in May 
1990 that she had been experiencing back pain for two months.  
The assessment was lumbosacral strain, and treatment was with 
Motrin.  At a follow-up visit one week later, the veteran 
reported no relief with medication.  The assessment of 
lumbosacral strain was continued.  A record dated in June 
1990, approximately 10 months after her separation from 
service, shows that the veteran was seen for low back pain 
with no history of trauma.  X-rays at that time revealed 
sacralized L5 with increased lumbosacral angle.  Diagnoses in 
1991 included L5-S1 anterospondylolisthesis with left 
sciatica, L5-S1 degenerative joint and degenerative disc 
disease, lumbar strain and lumbar vertebral motor unit 
dysfunction.  

The next available records, in January and February 1994, 
show private chiropractic care for low back and leg pain 
which had been present since July 1993.  

Neurosurgeon evaluation in February 1994, yielded an 
impression of low back pain without radiculopathy.  Following 
conservative therapy, in April 1994, the veteran underwent 
lumbar decompression with bilateral L5-S1 nerve root 
decompressions and L5-S1 fusion.  MRI results at that time 
showed Grade I spondylolisthesis of L5-S1.  

In a written statement dated in September 1996, the admiral 
for whom the veteran served as a Flag Writer, provided 
information with regard to the veteran's duties as a writer 
for him.  He explained that the veteran served as a private 
or executive secretary and that she had substantial physical 
as well as administrative duties.  Another written statement 
dated that month, one of the veteran's fellow sailors 
indicated that the veteran got treatment for back pain via 
the admiral's personal doctors while she was assigned to the 
Office of the Chief of Naval Operations.  

The veteran was afforded a VA examination in March 1997.  At 
that time, she reported a history of back trouble since 1987 
with a worsening of pain and neurological symptoms dating 
from April 1996.  The diagnoses included back pain and right 
lower extremity symptoms, probably secondary to radiculopathy 
and prior laminectomy with spondylolisthesis, status post L5-
S1 laminectomy, and first degree spondylolisthesis, L5-S1.  

At a July 1997 hearing before an RO hearing officer, the 
veteran testified that her duties as a Flag Writer, as well 
as her earlier assignments, caused her tremendous back pain 
during service.  She self-medicated with non-prescription 
pain reliever.  She reported that her duties involved all 
variety of exertional and non-exertional tasks, including 
moderate lifting, stooping, carrying, bending, and extensive 
walking.  She worked long hours and performed required 
physical exercise on a routine basis.  Her husband testified 
that he remembered the veteran always fidgeting and shifting 
her weight in an effort to reduce her back pain as early as 
1980.  

At her October 1998 Travel Board Hearing, the veteran 
testified in detail regarding her duties in service.  She 
explained how her back pain started when she entered service 
and gradually became worse with the sustained physical 
demands of her naval career.  

Subsequent to her Travel Board Hearing, the Board requested 
an expert medical opinion regarding the cause of the 
veteran's back disability in accordance with VHA Directive 
10-95-040 dated April 17, 1995, and pursuant to 38 U.S.C.A. 
§§ 5107(a), 7109 (West 1991) and 38 C.F.R. § 20.901 (2000).  
In March 1999, the Chief of Staff of a VA medical facility 
transmitted a medical opinion written by the Chief of 
Orthopedics.  In the opinion, the orthopedist stated that the 
underlying conditions which led to the veteran's surgery in 
1994, namely spondylosis with spondylolisthesis and 
degenerative joint disease, were traditionally related to 
failure of fusion of cartilaginous portions of the lumbar 
spine as part of the maturing process.  He added that was not 
a disease which commonly arose in a person's 20's and 30's 
but rather that this failure usually occurred in the teenage 
years.  Although he did take into account the stresses of the 
veteran's service duties as described, the doctor opined that 
in the absence of clear medical records the veteran's current 
back problem was not related to her service.  The June 1990 
X-ray report, however, was not of record for this VA doctor 
to review.  

In August 2000, following receipt of the June 1990 X-ray 
report, the Board requested an additional opinion from the VA 
orthopedist who provided the VHA opinion.  The physician 
indicated that the new evidence did change his opinion in 
this matter.  Specifically, the physician opined that, while 
spondylosis and spondylolisthesis are recognized to be 
developmental disorders, the fact that symptoms were present 
shortly after service and presumably in service suggested 
that the active duty must have caused at least some increase 
in the symptoms she was going to have as a result of 
spondylosis and spondylolisthesis.  

In January 2001, an opinion from Robert L. Dopps, D.C., was 
submitted on behalf of the veteran.  Dr. Dopps opined that 
the veteran's condition, while not caused by military 
service, was certainly aggravated by that service.  Dr. 
Dopps' report is very detailed and supportive of the 
veteran's position.  The doctor endorsed the veteran's theory 
that her wearing of high heels during service enhanced the 
progression of the her back problems.  

Thus, assembled records of treatment at the Jacksonville 
Naval Hospital dated within a year after service show 
treatment for back pain, and two medical opinions relate the 
veteran's L5-S1 spondylolisthesis, status post lumbar 
decompression, to her period of service.  The evidence in now 
uncontroverted, probative, and persuasive in this regard.  

The Board notes that the orthopedist who authored the VHA 
opinion refers to the veteran's condition as a developmental 
disorder in the addendum and indirectly as a developmental 
disease in the original opinion.  Dr. Dopps refers to the 
spondylolisthesis as a developmental process.  Thus, the 
Board concludes that, in this case, the veteran's condition 
is a developmental disease, as opposed to a defect as 
excluded from service connection in O.G.C. Prec. 82-90. 

In conclusion, the evidence supports the claim of service 
connection for veteran's L5-S1 spondylolisthesis with lumbar 
decompression, inasmuch as the evidence currently before the 
Board demonstrates that the condition was clinically 
manifested shortly after service, and the veteran's 
complaints date to before service separation. These facts, in 
combination with the medical opinion evidence recently 
obtained, support a conclusion that the condition is a 
developmental disease which underwent a permanent worsening 
beyond the natural progress of the disease in service and due 
to incidents of service.  Thus, the condition was incurred in 
or aggravated by service, and service connection is warranted 
for this disability.  38 C.F.R. § 3.306.  


ORDER

Service connection for L5-S1 spondylolisthesis, status post 
lumbar decompression is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

